Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Applicant’s filing of a Terminal Disclaimer filed on 02/08/2021 overcomes the previously raised Double Patenting, thus placing the application in condition for allowance.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are Lester (US 4,502,508), Kamiyama (US 6,932,788), Stieglitz (US 20130303979), Millman (US 8,241,271), Gonon (US 6,066,150) and Tofflemire (US 2,812,765), Remiszewski (US 5,224,929), Clement (US 5,256,160), Stieglitz (US 2013/0303979), Mita (US 9,192,514) and Toffemire (US 2,812,765). Lester (US 4,502,508) teaches of a hand-operated medical tool for controlling the flow between a suction line and an irrigation line via the use of a valve device allowing a user the control of two separate systems with a single hand tool similar to applicant’s general invention. Kamiyama (US 6,932,788) and Stieglitz (US 20130303979) teaches of various examples of medical hand-tools for controlling irrigation and suction that comprises a fluid passage between the suction line and the outside that allows a user to control the suction in the suction line by placing a finger on an outer opening of the passage similar to a feature of the claimed invention. Millman (US 8,241,271), Gonon (US 6,066,150) and Tofflemire (US 2,812,765) teaches other examples of suction-Remiszewski (US 5,224,929), Clement (US 5,256,160), Stieglitz (US 2013/0303979), Mita (US 9,192,514) and Toffemire (US 2,812,765) teaches of other examples suction-irrigation medical hand tools comprising an outlet tubular member or probe that comprises a bend at an angle that allows a user of the tool to properly direct the suction or irrigation probe to an intended zone in the patient and said probe is made of suitable materials, such as stainless steel, similar to a feature of the claimed invention. Notice that while certain aspects of claimed invention are known, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and operation of a hand-operated suction and irrigation medical device (10) comprising a housing (10), a first inlet path (14), a second inlet path (16), an outlet path (18), a first tubular member (28), a second tubular member (30), a third tubular member (32), a control member (26) slidably disposed on the housing, the control member movable between a first proximal position and a second, distal position; and a passageway (95) in combination with all the limitations as claimed in claims 1-20 and as shown in at least Figs. 1-2b of the application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753